Citation Nr: 0127807	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  92-20 945	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1964.

This matter comes before the Board of Veterans" Appeals 
(Board) on appeal of a March 1992 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The RO notified the veteran of the VCAA in 
June 2001.  

A review of the service medical records shows that at the 
time of the entrance examination no abnormality of the back 
was recorded.  The veteran was seen at sickbay in December 
1961 for low back strain.  The examination showed marked 
muscle spasms in the lumbar area.  He was seen in October 
1962 at which time he reported back pain for approximately 
three years.  The examination showed muscle spasms.  He was 
seen in October 1963 for low back strain.  The separation 
examination showed no pertinent abnormality.  During a 
February 1977 VA examination the veteran stated that his low 
back was hurting.  Subsequently beginning in the 1980s he was 
treated for low back problems. 

This issue was previously before the Board in February 1998 
at which time the case was remanded to the RO for additional 
development.  This development included a request for a VA 
examination in order to determine the etiology of the 
veteran's low back disorder.  As part of the examination the 
Board requested that the examiner render an opinion as to 
whether it is as least as likely as not that any low back 
disorder was first manifested during service.  

The requested VA examination was conducted in January 1999.  
A review of the report shows that the examiner performed a 
thorough review of the records.  At the time of the 
examination the veteran indicated that while on board ship he 
fell down a hatch sliding down two flights and falling on his 
tailbone.  He went to sick bay that evening for a headache 
but did not experience back pain until four or five years 
later.  Following the examination the examiner rendered an 
opinion that he could not "without" any degree certainty 
attribute the veteran's symptomatology and findings at this 
time to the injury indicated.  The report does not include a 
diagnosis.

In a December 2001 statement the representative indicated 
that the VA examiner's opinion may not have been entirely 
responsive to the Board's request and may have involved a 
different standard of proof.  The representative requests 
that the case be remanded per Stegall v. West, 11 Vet. App. 
268 (1998). 

The Board does note that the VA opinion appears to be 
confined to the back injury as claimed by the veteran as the 
sole potential source of the current low back disorder.  
However, the service medical records show that the veteran 
was apparently being treated for a low back strain prior to 
being stationed on the U.S.S. Independence.  In order to 
ensure the veteran every opportunity to establish his claim 
and in compliance with the representative's request, the 
Board finds that additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  It is requested that the RO forward 
the veteran's claims folder to the VA 
examiner who conducted the January 1999 VA 
examination for an addendum (if 
unavailable to another VA orthopedist).  
It is requested that the examiner after 
again reviewing the records set forth the 
diagnosis and render an opinion as to 
whether it is as likely as not (50/50) 
that any low back disorder diagnosed is 
related to the veteran's military service, 
to include the low back strain for which 
the veteran received treatment during 
active duty.  If the examiner determines 
that the low back disorder pre-existed 
service, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the preservice low back 
disorder diagnosed underwent a chronic 
increase in severity beyond normal 
progression during active duty?  If the 
examiner determines that additional 
testing is required it should be 
accomplished.  A complete rational for any 
opinion expressed should be include in the 
examination report.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


